DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 12 July 2019 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Objections
Claim 19 is objected to because of the following informalities:  The claim needs to conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " the more of the incoming requests " in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseitlin et al (hereinafter “Tseitlin”, 2014/0379901) in view of Karukuri et al (hereinafter “Karukuri”, 2020/0117576).
As per Claim 1, Tseitlin discloses a method for migrating a software application to a container-based runtime platform, the method comprising: 
receiving incoming requests for operations (at least paragraph 40; incoming requests); 
routing, by a network load balancer, the incoming requests to members of a server pool, wherein the members include multiple preexisting members that execute instances of the software application to perform the operations in response to the incoming requests, and wherein the preexisting members comprise server computers (at least paragraph 40; the clients 105 may submit requests for processing, and the load balancer 110 could distribute the incoming requests between the software instances 1201-N and 1301-N for processing of a video stream request); 
adding an interface node as an additional member of the server pool to receive a first portion of the incoming requests from the network load balancer (at least paragraph 40, 69; adding a canary instance to the production instances; routing a first proportion of incoming requests to the baseline instances, and routing a second proportion of the incoming requests to the canary instances); 
(at least paragraph 69, 87-89; one or more of the baseline instances may be terminated); 
wherein in response to the removing, the network load balancer routes a second portion of the incoming requests to the interface node (at least paragraph 87-89; block 830 involves instantiating more canary instances 130 so that the value of N associated with instances 130 is larger. Next, in block 832, the first proportion is updated to be smaller, and the second proportion is updated to be larger); and 
wherein the platform is configured to dynamically replicate the replicable software in response to receiving the more of the incoming requests (at least paragraph 87, 93; one or more additional canary instances are deployed. Referring again to FIG. 1, in an embodiment, block 830 involves instantiating more canary instances 130 so that the value of N associated with instances 130 is larger. Next, in block 832, the first proportion is updated to be smaller, and the second proportion is updated to be larger; eg. Auto Scaling Group (ASG) can attach zero or more Elastic Load Balancers (ELBs) to new instances).
Tseitlin fails to disclose a container based runtime platform, containerizing the software application to execute on the container-based runtime platform as a replicable software container, wherein the interface node is configured to distribute the first portion of the incoming requests to one or more software containers that have been replicated by the container-based runtime platform, [the routing a second portion of the incoming requests to the interface node] for distribution to the one or more software containers, replicated software being replicable software container. However, the use and Karukuri. 
Karukuri teaches, in an analogous art, applications that are typically on premise applications and accessed via routine load balancing being migrated to a containerized platform such that the application can be accessed in a more flexible and scalable container SaaS environment, with a container manager (interface node) handling the container deployment (at least Karukuri Fig. 2; paragraph 10-12, 15-17). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Karukuri’s application containerization migration with Tseitlin, as Karukuri teaches the many benefits of a desired containerization deployment environment and the popularity being the flexibility, ease of scalability, reducing costs, etc., and Karukuri teaches calculating the container-readiness of a given application for containerization which would be an obvious canary instance to test a different architecture (Tseitlin par. 75) as Tseitlin gives for a use case.
As per Claim 2. The method of claim 1, wherein: 
a percentage of the incoming requests is to be routed to the interface node for testing of the one or more software containers (at least Tseitlin paragraph 78; reconfiguration is to change the relative proportion of requests from clients 105 that reach the production instances 120 and canary instances 130. The first proportion and second proportion may be considerably different in magnitude. For example, in one approach the first proportion could be 90% and the second proportion could be 10%; proportion splits of 80%-20%, 70%-30%, or any other division of traffic may be used; Karukuri par. 14 container-readiness of a software application may also be assessed on the basis of one or more “runtime parameters,” which, as used herein, are factors associated with a software application that may be assessed by analyzing runtime information corresponding to a test execution of the software application); and 
the removing comprises removing a number of the preexisting members, wherein the number is determined based at least in part on the percentage (at least Tseitlin paragraph 50, 88-89, 110; load balancer configured such that baseline instances may be terminated).
As per Claim 3. The method of claim 1, further comprising: 
at a second time, removing at least another of the preexisting members to route additional ones of the incoming requests to the interface node for distribution to the one or more software containers (at least Tseitlin paragraph 87-89; reconfigure the load balancer to send more traffic to the canary instances and less traffic to the baseline instances…instantiating more canary instances 130 so that the value of N associated with instances 130 is larger. Next, in block 832, the first proportion is updated to be smaller, and the second proportion is updated to be larger); 
wherein the second time is later than the first time by at least a day (at least Tseitlin paragraph 75, 82; days; hours or any other suitable time period following deployment of the canary instances and the reconfiguration of the load balancer).
As per Claim 4. The method of claim 1, further comprising: testing an individual software container of the one or more software containers to confirm an operation performed by the individual software container (at least Tseitlin paragraph 87-89; test of block 818 is negative, then performance of the one or more canary instances is acceptable, and the general approach of method 800 is to increase the number of canary instances and reconfigure the load balancer to send more traffic to the canary instances and less traffic to the baseline instances; Karukuri par. 14 container-readiness of a software application may also be assessed on the basis of one or more “runtime parameters,” which, as used herein, are factors associated with a software application that may be assessed by analyzing runtime information corresponding to a test execution of the software application); and 
at a second time subsequent to the testing, removing at least another of the preexisting members to route additional ones of the incoming requests to the interface node for distribution to the one or more software containers (at least Tseitlin paragraph 50, 88-89, 110; load balancer configured such that baseline instances may be terminated progressively).
As per Claim 5. The method of claim 1, wherein the removing comprises configuring the network load balancer (at least Tseitlin paragraph 50, 88-89, 110; load balancer configured such that baseline instances may be terminated).
As per Claim 6. The method of claim 1, wherein: the network load balancer is configured to balance distribution of the incoming requests between the members of the server pool; and the removing comprises configuring the network load balancer (at least Tseitlin paragraph 50, 88-89, 110; load balancer configured such that baseline instances may be terminated).
Tseitlin discloses a method for migrating a software application to a container-based runtime platform, the method comprising: 
receiving incoming requests for operations (at least paragraph 40; incoming requests); 
distributing the incoming requests to members of a server pool, wherein the members include preexisting members that execute the software application to perform the operations in response to the incoming requests (at least Tseitlin paragraph 40; the clients 105 may submit requests for processing, and the load balancer 110 could distribute the incoming requests between the software instances 1201-N and 1301-N for processing of a video stream request); 
adding a cluster as an additional member of the server pool to receive a portion of the incoming requests, wherein the cluster comprises one or more executing [instances] that have been created from the [instance] image to perform the operations (at least paragraph 59, 89; canary clusters added; additional canary instances may be deployed automatically and the load balancer 110 may be reconfigured to route additional requests of clients 105 to those new canary instances and to route fewer requests to the baseline instances); 
removing at least one of the preexisting members from the server pool, wherein in response to the removing, the cluster receives an increased percentage of the incoming requests (at least Tseitlin paragraph 87-89, 50, 110; load balancer configured such that baseline instances may be terminated; reconfigure the load balancer to send more traffic to the canary instances and less traffic to the baseline instances…instantiating more canary instances 130 so that the value of N associated with instances 130 is larger. Next, in block 832, the first proportion is updated to be smaller, and the second proportion is updated to be larger); and 
(at least paragraph 87, 93; one or more additional canary instances are deployed. Referring again to FIG. 1, in an embodiment, block 830 involves instantiating more canary instances 130 so that the value of N associated with instances 130 is larger. Next, in block 832, the first proportion is updated to be smaller, and the second proportion is updated to be larger; eg. Auto Scaling Group (ASG) can attach zero or more Elastic Load Balancers (ELBs) to new instances).
Tseitlin fails to disclose containerizing the software application to create a container image, the cluster being a container cluster. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Karukuri. 
Karukuri teaches, in an analogous art, applications that are typically on premise applications and accessed via routine load balancing being migrated to a containerized platform such that the application can be accessed in a more flexible and scalable container SaaS environment, with a container manager (interface node) handling the container deployment (at least Karukuri Fig. 2; paragraph 10-12, 15-17). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Karukuri’s application containerization migration with Tseitlin, as Karukuri teaches the many benefits of a desired containerization deployment environment and the popularity being the flexibility, Karukuri teaches calculating the container-readiness of a given application for containerization which would be an obvious canary instance to test a different architecture (Tseitlin par. 75) as Tseitlin gives for a use case.
As per Claim 8. The method of claim 7, wherein the preexisting members comprise application servers (at least Tseitlin paragraph 40, 92; production instances 1201-N are running a baseline version (e.g., a production version) of a software application; web application). 
As per Claim 9. The method of claim 7, wherein: 
a percentage of the incoming requests is to be distributed to the container cluster; and the removing comprises removing a number of the preexisting members, wherein the number is determined based at least in part on the percentage (at least Tseitlin paragraph 78; reconfiguration is to change the relative proportion of requests from clients 105 that reach the production instances 120 and canary instances 130. The first proportion and second proportion may be considerably different in magnitude. For example, in one approach the first proportion could be 90% and the second proportion could be 10%; proportion splits of 80%-20%, 70%-30%, or any other division of traffic may be used).
As per Claim 10. The method of claim 7, wherein the removing comprises successively removing preexisting members of the server pool over a time period to distribute increasingly more of the incoming requests to the container cluster (at least Tseitlin paragraph 26, 90; a "canary instance" typically is an image of an application representing a new version of that application, which may be deployed gradually (and possibly temporarily) into actual production use; embodiments provide for automatic, progressive instantiation of larger numbers of canary instances 130 and automatic, progressive termination of baseline instances so that the total number of production instances 120 becomes progressively smaller. By configuring the delay time value, the rate of progressive change may be made faster or slower).
As per Claim 11. The method of claim 7, wherein the removing comprises successively removing preexisting members of the server pool over a time period to distribute increasingly more of the incoming requests to the container cluster, and wherein the time period is at least a day (at least Tseitlin paragraph 26, 90, 75, 82; days; hours or any other suitable time period following deployment of the canary instances and the reconfiguration of the load balancer; a "canary instance" typically is an image of an application representing a new version of that application, which may be deployed gradually (and possibly temporarily) into actual production use; embodiments provide for automatic, progressive instantiation of larger numbers of canary instances 130 and automatic, progressive termination of baseline instances so that the total number of production instances 120 becomes progressively smaller. By configuring the delay time value, the rate of progressive change may be made faster or slower).
As per Claim 12. The method of claim 7, wherein: distributing the incoming requests is performed by a router (at least Tseitlin paragraph 84; load balancer 110 is reconfigured to route); and the removing comprises configuring the router (at least Tseitlin paragraph 50, 88-89, 110; load balancer configured such that baseline instances may be terminated).
As per Claim 13. The method of claim 7, wherein routing the incoming requests is performed by a router that performs load balancing among the members of the server pool (at least Tseitlin paragraph 84; load balancer 110 is reconfigured to route).
As per Claim 14. The method of claim 7, further comprising, prior to the removing, testing an individual executing container of the one or more executing containers to confirm an operation performed by the individual executing container (at least Tseitlin paragraph 80-82, 85; a test at block 818 determines whether a negative performance issue is indicated in the monitoring at block 816. A negative performance issue may involve a performance metric for a canary instance crossing a threshold value that is associated with negative performance, and/or an aggregate metric for all the canary instances; deferring the task of terminating, deregistering or diagnosing the second version of code and the canary instances and/or allowing terminating to occur over a longer time period without subjecting client requests to erroneous processing at the canary instances).
As per Claim 15, Tseitlin discloses a method comprising: 
receiving, by a server pool, requests to perform operations, wherein the server pool comprises members that include a number of preexisting members, wherein the preexisting members execute a software application to perform the operations (at least paragraph 40; the clients 105 may submit requests for processing, and the load balancer 110 could distribute the incoming requests between the software instances 1201-N and 1301-N for processing of a video stream request); 
adding a cluster as an additional member of the server pool, wherein the cluster comprises one or more executing [instances] that have been created from the [instance] image to perform the operations (at least paragraph 59, 89; canary clusters added; additional canary instances may be deployed automatically and the load balancer 110 may be reconfigured to route additional requests of clients 105 to those new canary instances and to route fewer requests to the baseline instances); 
over a time period, incrementally reducing the number of preexisting members that are in the server pool to cause an increasing percentage of the requests to be received by the cluster (at least Tseitlin paragraph 26, 90; a "canary instance" typically is an image of an application representing a new version of that application, which may be deployed gradually (and possibly temporarily) into actual production use; embodiments provide for automatic, progressive instantiation of larger numbers of canary instances 130 and automatic, progressive termination of baseline instances so that the total number of production instances 120 becomes progressively smaller. By configuring the delay time value, the rate of progressive change may be made faster or slower); and 
wherein the container cluster is configured to automatically, without human intervention, add additional containers to the container cluster in response to receiving the increasing percentage of the requests (at least paragraph 87, 93; one or more additional canary instances are deployed. Referring again to FIG. 1, in an embodiment, block 830 involves instantiating more canary instances 130 so that the value of N associated with instances 130 is larger. Next, in block 832, the first proportion is updated to be smaller, and the second proportion is updated to be larger; eg. Auto Scaling Group (ASG) can attach zero or more Elastic Load Balancers (ELBs) to new instances).
Tseitlin fails to disclose containerizing the software application to create a container image; the cluster being a container cluster. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Karukuri. 
Karukuri teaches, in an analogous art, applications that are typically on premise applications and accessed via routine load balancing being migrated to a containerized (at least Karukuri Fig. 2; paragraph 10-12, 15-17). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Karukuri’s application containerization migration with Tseitlin, as Karukuri teaches the many benefits of a desired containerization deployment environment and the popularity being the flexibility, ease of scalability, reducing costs, etc., and Karukuri teaches calculating the container-readiness of a given application for containerization which would be an obvious canary instance to test a different architecture (Tseitlin par. 75) as Tseitlin gives for a use case.
As per Claim 16. The method of claim 15, wherein the time period comprises one or more hours (at least Tseitlin paragraph 75, 82; days; hours or any other suitable time period following deployment of the canary instances and the reconfiguration of the load balancer).
As per Claim 17. The method of claim 15, wherein the time period comprises at least a day (at least Tseitlin paragraph 75, 82; days; (24+) hours or any other suitable time period following deployment of the canary instances and the reconfiguration of the load balancer).
As per Claim 18. The method of claim 15, wherein preexisting members comprise physical computers (at least Tseitlin paragraph 5, 40; physical or virtual instances).
(at least Tseitlin paragraph 40; the clients 105 may submit requests for processing, and the load balancer 110 could distribute the incoming requests between the software instances 1201-N and 1301-N for processing of a video stream request)
As per Claim 20. The method of claim 15, further comprising, during the time period, testing an individual container of the container cluster to confirm an operation performed by the individual container (at least Tseitlin paragraph 80-82, 85; a test at block 818 determines whether a negative performance issue is indicated in the monitoring at block 816. A negative performance issue may involve a performance metric for a canary instance crossing a threshold value that is associated with negative performance, and/or an aggregate metric for all the canary instances; deferring the task of terminating, deregistering or diagnosing the second version of code and the canary instances and/or allowing terminating to occur over a longer time period without subjecting client requests to erroneous processing at the canary instances).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457